Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 10, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  149494 & (50)(55)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  MAKENZIE GREER, a minor,                                                                           Bridget M. McCormack
  KENNETH GREER, individually and                                                                          David F. Viviano,
  as conservator, and ELIZABETH                                                                                        Justices
  GREER,
               Plaintiffs-Appellees/
               Cross-Appellants,
                                                                     SC: 149494
  v                                                                  COA: 312655
                                                                     Kent CC: 10-009033-NH
  ADVANTAGE HEALTH and ANITA
  R. AVERY, M.D.,
            Defendants-Appellants/
            Cross-Appellees,
  and
  TRINITY HEALTH MICHIGAN, d/b/a
  ST. MARY’S HOSPITAL and KRISTINA
  MIXER, M.D.,
             Defendants.
  ____________________________________/

         On order of the Court, the motion for leave to file a brief amicus curiae is
  GRANTED. The application for leave to appeal the May 13, 2014 judgment of the Court
  of Appeals and the application for leave to appeal as cross-appellants are considered, and
  they are GRANTED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 10, 2014
         h1203
                                                                                Clerk